Citation Nr: 1519973	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date than May 1, 2013, for additional compensation benefits based on the recognition of the J.Y.H. as the Veteran's dependent spouse.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1974 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony is of record.

The Board notes that the Veteran was unclear as to who represented him when asked about it at the December 2014 hearing.  He did, however, expressly state that he did not wish to be represented at the hearing.  It appears from the record that the Veteran signed the VA 21-22 Form (Power of Attorney) in May 1988, making the Georgia Department of Veterans Services his representative.  In September 2009, the Veteran signed another VA 21-22, making Veterans of Foreign Wars (VFW) his representative.  In February 2012, the Veteran signed yet another VA 21-22, making Disabled American Veterans (DAV) his representative.  In June 2014, he revoked power of attorney in regards to Disabled American Veterans, stating that he no longer wished the organization to represent him.  

The record indicates that the Veteran's May 1988 appointment of the Georgia Department of Veterans Affairs was revoked by his September 2009 appointment of the VFW.  The appointment, in turn, was revoked by the February 2012 appointment of the DAV.  In light of this history, since the Veteran revoked his Power of Attorney for the DAV in June 2014, the Veteran currently does not have a representative.   

The issues of entitlement to service connection for a prostate disorder, a back disability, a left shoulder disability, erectile dysfunction, an acquired psychiatric disorder, and hepatitis C have been raised by the record during the December 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Here, the Board notes that a review of the record shows that the Veteran has previously applied for service connection for a left shoulder disability, an acquired psychiatric disability, erectile dysfunction, and a back disability, but ultimately withdrew his appeal in December 2012.  He has also applied for service connection for hepatitis C in May 2010, and his claim was denied in December 2012.  The RO should contact the Veteran to ascertain whether he wishes to reopen his claims before the RO proceeds with any action regarding said claims.  A calcification from the Veteran, in writing, may be helpful. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that, in a rating decision issued in February 2009, the RO granted the Veteran's claim for nonservice connected pension, effective September 10, 2008; in the cover letter to this rating decision, the RO notified the Veteran that he was being paid as a "single Veteran with no dependents," and requested that the Veteran fill out a VA Form 21-674 for his daughter A., who he stated was in school and a dependent.  The RO also notified the Veteran that if it did not receive the evidence of any dependents within one year of this rating decision, additional benefits would not be paid for the period prior to receipt of this information. 

2.  The record evidence shows that the Veteran contacted VA on April 10, 2013, and informed VA that J.Y.H. was his dependent spouse.
 
3.  The record evidence shows that the Veteran's VA Form 21-686c, "Declaration of Status of Dependents," was dated on April 7, 2013, faxed on April 10, 2013, and date-stamped as received by the RO on April 26, 2013.

4.  The evidence shows that, starting on May 1, 2013, the Veteran started receiving payment of his nonservice connected pension as a Veteran with one dependent.   
CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date than May 1, 2013, additional compensation benefits based on recognition of J.Y.H. as the Veteran's dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R.  §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his spouse, J.Y.H., should have been added to his nonservice connected pension from September 10, 2008, the date that the Veteran started receiving his nonservice connected pension. 

Under the law, VA nonservice-connected pension benefits will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is 65 years of age or older, or permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3) (2014).

A Veteran's annual income for pension purposes includes his or her own income, the income of the Veteran's spouse, and the income of each child of the Veteran who is in the Veteran's custody or to whose support the Veteran is reasonably contributing, with certain exceptions not applicable.  See 38 U.S.C.A. § 1522(b) (West 2014); 38 C.F.R. § 3.23(d)(4) (2014).  If a spouse resides apart from and is estranged from the Veteran, the spouse will be considered the Veteran's dependent if the spouse receives reasonable support contributions from the Veteran.  38 C.F.R. § 3.23(d)(1) (2014).

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 2014).   
In his September 2008 claim for nonservice connected pension, the Veteran stated in Part C (Dependency) Section I that he was married but separated, that he did not live with his spouse, he contributed $0.00 to his spouse's support, and that he did not know her current address or her Social Security number.   

The RO granted the Veteran's claim for nonservice connected pension in a February 2009 rating decision, effective September 10, 2008.  The cover letter accompanying the rating decision notified the Veteran that he was being paid as a "single Veteran with no dependents," and requested that the Veteran fill out a VA Form 21-674 for his daughter A., who he stated was in school and a dependent.  The RO also notified the Veteran that if it did not receive the evidence of any dependents within one year of this rating decision, additional benefits would not be paid for the period prior to receipt of this information. 

The Veteran did not respond to the February 2009 letter, and did not provide any additional information regarding J.Y.H. (or any other dependents, for that matter).

In a May 2012 Form 21-686c, Declaration of Status of Dependents, the Veteran reiterated that he and his spouse were living apart, and that he contributed $0.00 to her monthly support.

The Veteran only declared his spouse as a dependent in an April 2013 Declaration of Status of Dependents, stating that they have "reunited under the same address after a separation."   

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than May 1, 2013, for additional compensation benefits based on the recognition of the J.Y.H. as the Veteran's dependent spouse.  The Veteran contends that although he was receiving compensation as a single Veteran with no dependents, and he and his spouse lived apart for about a decade (see Veteran's 2003 claim for nonservice compensation), they were never legally separated or divorced, and have been continuously married since December 1979.  The record evidence does not support the Veteran's assertions.  It shows instead that, after he was awarded nonservice connected pension effective September 2008, and was advised in the cover letter to the February 2009 rating decision that he was entitled to receive additional compensation for his dependent(s) if he completed the appropriate VA form and sent this form to VA "within one year of the date of this letter," he waited approximately four years, or until May 2013, to notify VA of the status of J.Y.H. as his dependent spouse.  

The Board does not dispute that the Veteran and his spouse, J.Y.H., have been married since December 1979.  The Board also does not dispute that there was evidence of the Veteran's marriage to J.Y.H. in the claims file prior to April 2013, when he declared that J.Y.H. was his dependent spouse.  The Board notes that, in that regard, it was only in April 2013 that the Veteran declared that J.Y.H. was his dependent spouse - prior to that time, he repeatedly stated that they lived apart, were separated, and that he contributed nothing to her monthly support.  He also affirmatively received VA benefits (his nonservice connected) pension as a single Veteran with no dependents, and never sought to correct that status.  

And, most importantly, the Veteran never notified VA within one year of the February 2009 that he wished to claim any dependents.  That, it is important for the Veteran to understand, ultimately, is the bar to his claim here before the Board. 

The Board notes in this regard that the law governing effective dates for payment of additional compensation for dependents is clear, and it is undisputed that the Veteran did not notify VA within the requisite one year of the February 2009 decision granting him nonservice connected pension that he wished to claim dependents for purposes of that pension.  The form was provided to the Veteran - he simply did not fill it out in a timely manner.  The Veteran was clearly notified of his obligation, and it was up to him to notify VA that he has a dependent spouse - which he clearly knew to do, and how to do, as he did it in April 2013.  

The Veteran essentially contends that he should not be penalized for not complying with the one-year time limit for informing VA of his entitlement to additional compensation for his dependent(s), and should be allowed to claim "retroactive" payments for his dependent spouse, as they were legally married at the time he started receiving his pension.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). The authority to award equitable relief is committed solely to the discretion of the Secretary under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider what is committed solely to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, the Board is bound by the relevant laws and regulations governing the payment of monetary benefits.  And those laws and regulations do not permit an award of an earlier effective date than May 1, 2013, for additional compensation for J.Y.H.., the Veteran's dependent spouse.  

In summary, the Board finds that Veteran's claim of entitlement to an earlier effective date than May 1, 2013, for additional compensation benefits based on recognition of J.Y.H. as the Veteran's dependent spouse is denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).
     
Duties to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter). 

Specifically, the United States Court of Appeals for Veterans Claims (the Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless, the Board notes that general due process considerations have been met. See 38 C.F.R. § 3.103 (2014).  The Veteran has been provided with pertinent law and regulations in the July 2014 Statement of the Case, and prior to that in a December 2008 duty to assist letter sent to him by the RO.  He has submitted arguments in support of the appeal.  The Veteran also provided testimony before the Board in December 2014. 

In addition, the Board has reviewed the record on appeal and finds that there remains no pertinent, outstanding evidence regarding the issue on appeal.  Neither the Veteran nor his representative has argued otherwise. 

For these reasons, given the undisputed facts in this case, the Board finds that no further notification or development action is necessary in this case.


ORDER

Entitlement to an earlier effective date than May 1, 2013, for additional compensation benefits based on the recognition of the J.Y.H. as the Veteran's dependent spouse is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


